Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1189 Page 1 of 11



   1   Charles J. Cooper (Appearing Pro Hac Vice),
       DC Bar No. 248070
   2   COOPER & KIRK, PLLC
       1523 New Hampshire Avenue, NW
   3   Washington, DC 20036
       Telephone: (202) 220-9600
   4   Email: ccooper@cooperkirk.com
   5   Michael B. McClellan, CBN 241570
       NEWMEYER & DILLION LLP
   6   895 Dove Street, Fifth Floor
       Newport Beach, CA 92660
   7   Telephone: (949) 854-7000
       Email: Michael.McClellan@ndlf.com
   8
       Michael W. Battin, CBN 183870
   9   NAVIGATO & BATTIN, LLP
       755 West A Street, Suite 150
 10    San Diego, CA 92101
       Telephone: (619) 233-5365
 11    Email: mike@navbat.com
 12    Attorneys for Plaintiff The GEO Group, Inc.
 13                         UNITED STATES DISTRICT COURT
 14                       SOUTHERN DISTRICT OF CALIFORNIA
 15
 16    THE GEO GROUP, INC.,                    Case No. 3:19-cv-02491-JLS(WVG)
 17                   Plaintiff,               Consolidated with Case No. 3:20-cv-
                                               00154-JLS(WVG)
 18    v.
                                                Assigned to District Judge Janis L.
 19    GAVIN C. NEWSOM, in his official         Sammartino
       capacity as Governor of the State of
 20    California; XAVIER BECERRA, in his Assigned
                                                V. Gallo
                                                         to Magistrate Judge William
       official capacity as Attorney General of
 21    the State of California,                 THE GEO GROUP, INC.’S
                                                ADDITIONAL BRIEF IN
 22                     Defendants.             RESPONSE TO THE COURT’S
                                                JULY 21, 2020 ORDER [DKT. 45]
 23                                             RE: JULY 16, 2020 HEARING
 24
 25                                             FILE DATE:  December 30, 2019
                                                TRIAL DATE: No Date Set
 26
 27    AND ALL CONSOLIDATED CASES.
 28
                                                                                     19cv2491
                                                       ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1190 Page 2 of 11



   1                                    INTRODUCTION
   2         Pursuant to the Court’s July 21 order, ECF No. 45, Plaintiff The GEO Group,
   3   Inc. (GEO) submits this supplemental brief answering the four questions posed by
   4   the Court. GEO respectfully submits that, in light of the arguments discussed herein,
   5   in the prior briefing in this case, and at the July 16 hearing, this Court should grant
   6   GEO’s motion for a preliminary and permanent injunction, deny the State’s motion
   7   to dismiss, and enter final judgment in favor of GEO.
   8                                       ARGUMENT
   9   I.    Although the Legal Incidence Test Is Not Relevant to GEO’s Claims, the
 10          Legal Incidence of AB-32 Falls on the Federal Government.
 11          Courts have thus far applied the “legal incidence” test only to assess whether
 12    a tax violates intergovernmental immunity, and there is no doctrinal basis for
 13    applying the test to a direct regulation of the Federal Government. In any event, even
 14    if the test did apply here, its application only confirms that AB-32 violates
 15    intergovernmental immunity.
 16          A.     The Legal Incidence Test Is Inapposite.
 17          Since the Supreme Court’s decision in McCulloch v. Maryland, 17 U.S.
 18    (4 Wheat.) 316 (1819), “th[e] Court has adhered to the rule that States may not
 19    impose taxes directly on the Federal Government, nor may they impose taxes the
 20    legal incidence of which falls on the Federal Government.” United States v. Fresno
 21    County, 429 U.S. 452, 459 (1977). Generally, the “legal incidence” of a tax falls on
 22    he “who is ultimately obligated to pay the tax.” Confederated Tribes & Bands of the
 23    Yakama Indian Nation v. Gregoire, 658 F.3d 1078, 1085 (9th Cir. 2011); see also
 24    United States v. Cal. State Bd. of Equalization, 650 F.2d 1127, 1130–31 (9th Cir.
 25    1981), aff’d, 456 U.S. 901 (1982) (“The legal incidence of a tax falls on the party
 26    who the legislature intends will pay the tax.”). That is, the legal incidence of a tax is
 27    determined by asking which entity the law, by its own terms, requires to pay the tax.
 28
                                                                                          19cv2491
                                                 -2-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1191 Page 3 of 11



   1         In accordance with the formalist character of the legal-incidence test, legal
   2   incidence is generally determined without regard to economic realities. See Okla. Tax
   3   Comm’n v. Chickasaw Nation, 515 U.S. 450, 459–60 (1995). Thus, the “person or
   4   entity bearing the legal incidence of the tax is not necessarily the one bearing the
   5   economic burden.” Coeur D’Alene Tribe of Idaho v. Hammond, 384 F.3d 674, 681
   6   (9th Cir. 2004). And because States are generally free to shift the legal incidence of
   7   their taxes as they please, see Okla. Tax Comm’n, 515 U.S. at 460; Coeur D’Alene
   8   Tribe of Idaho, 384 F.3d at 685 n.7, most intergovernmental tax immunity cases
   9   ultimately turn on whether the economically burdensome tax at issue discriminates
 10    against the Federal Government, see United States v. New Mexico, 455 U.S. 720, 736
 11    (1982) (“With the abandonment of the notion that the economic- as opposed to the
 12    legal-incidence of the tax is relevant, it becomes difficult to maintain that federal tax
 13    immunity is designed to insulate federal operations from the effects of state taxation.
 14    It remains true, of course, that state taxes on contractors are constitutionally invalid
 15    if they discriminate against the Federal Government, or substantially interfere with
 16    its activities.”); see also South Carolina v. Baker, 485 U.S. 505, 526 (1988).
 17          Although this formalist concept of legal incidence serves an important role in
 18    determining Federal immunity from nondiscriminatory State taxation, it has no
 19    relevance in the context of Federal immunity from State regulation. And for good
 20    reason. Nondiscriminatory taxes imposed on those with whom the Federal
 21    Government deals do nothing more than “make it more costly for the Government to
 22    do its business,” should the taxed entity choose to pass its costs to the Federal
 23    Government. North Dakota v. United States, 495 U.S. 423, 434 (1990) (plurality
 24    opinion). By contrast, regulations often do far more than simply make it “more
 25    costly” for the Federal Government to carry out its business; they can actually purport
 26    to command or prohibit federal action. Because State regulation of the Federal
 27    Government contains within it the potential for much greater interference with
 28    federal operations, direct regulations of the Federal Government are invalid even if
                                                                                          19cv2491
                                                 -3-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1192 Page 4 of 11



   1   their legal incidence falls on a federal contractor. Id. at 438 (“[A] regulation imposed
   2   on one who deals with the Government has as much potential to obstruct
   3   governmental functions as a regulation imposed on the Government itself.”).
   4         For example, in Boeing Co. v. Movassaghi, 768 F.3d 832 (9th Cir. 2014),
   5   although the State appealed to a variety of intergovernmental tax immunity
   6   precedents, the Ninth Circuit held that those case were “inapposite as they discuss[ed]
   7   generally applicable state tax laws, which resulted in merely an increased economic
   8   burden on federal contractors as well as others.” Id. at 839 (emphasis added). Those
   9   intergovernmental tax immunity cases were inapposite because the “tax laws did not
 10    regulate what the federal contractors had to do or how they did it pursuant to their
 11    contracts.” Id. “Unlike the tax cases, [the State law there] regulate[d] not only the
 12    federal contractor but the effective terms of federal contract itself.” Id. at 840.
 13          Boeing therefore embraced a pragmatic approach to intergovernmental
 14    immunity from State regulation in which the practical effect of State laws must be
 15    considered, including the precise kind of regulatory burdens imposed by the State on
 16    the Federal Government and its contractors. The Ninth Circuit did not mention, let
 17    alone rely upon, any concept of “legal incidence” drawn from the taxation context.
 18    If anything, Boeing confirms why the legal incidence test is ill-fitted for State
 19    regulations of federal activity, as opposed to State taxes. While taxation generally
 20    imposes payment obligations on one entity that may shift the economic burden
 21    through contracting, command-and-control regulation can, either through mandate or
 22    prohibition, itself dictate the terms of the contracts governing relationships between
 23    parties. Thus, unlike taxation, which generally gives the parties free rein to allocate
 24    between themselves the burden of a tax, regulations like those Boeing carry with
 25    them the potential to fundamentally alter—or, as here, eliminate entirely—the
 26    parties’ abilities to manage their relationship through contract. The character of some
 27    regulations to reduce both parties’ freedom is not present with taxes; only one party
 28    will bear the legal obligation of paying a tax and any other shifting of the tax’s
                                                                                          19cv2491
                                                  -4-       ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1193 Page 5 of 11



   1   economic burden will be the result of the parties’ free choice, not State law. See
   2   United States v. Boyd, 378 U.S. 39, 44 (1964). This difference alone counsels
   3   strongly against applying the legal incidence test outside of the taxation context.
   4         Moreover, even if some kind of “legal incidence” test applied to direct-
   5   regulation cases, it would not resemble anything like the formalist test applied in the
   6   intergovernmental tax immunity context. For instance, in Hancock v. Train, 426 U.S.
   7   167 (1976), Kentucky mandated that “[n]o person” could operate an air contaminant
   8   source without a state permit. Id. at 173. Federal contractors operated the air
   9   contaminant source at issue in Hancock, see id. at 174 n.23, and the “legal incidence”
 10    of the regulation arguably fell on them, not the Federal Government. Nonetheless,
 11    the Supreme Court did not hesitate to strike down Kentucky’s law as an
 12    impermissible direct regulation of the Federal Government. And it did so precisely
 13    because the state law, in effect, “place[d] a prohibition on the Federal Government.”
 14    Id. at 180 (quoting Cal. Pub. Util. Comm’n v. United States, 355 U.S. 534, 544
 15    (1958)). Likewise, in Johnson v. Maryland, 254 U.S. 51 (1920), the “legal incidence”
 16    of Maryland’s law likely fell on the Postal employee personally, as it was he who
 17    was arrested and fined for failure to obtain a driver’s license from the State. But
 18    again, the Supreme Court held the state law invalid because it “la[id] hold of [Federal
 19    employees] in their specific attempt to obey orders and require[d] qualifications in
 20    addition to those that the Government ha[d] pronounced sufficient.” Id. at 57. In other
 21    words, it was the substantially burdensome nature of the State regulation—not its
 22    “legal incidence”—that required invalidation of the Maryland law.
 23          If the legal incidence of a regulation falls on the Federal Government, that
 24    might be evidence that the regulation substantially interferes with federal operations
 25    in violation of the intergovernmental-immunity doctrine, see, e.g., United States v.
 26    City of Arcata, 629 F.3d 986, 991 (9th Cir. 2010), but the constitutionality of such a
 27    regulation certainly does not depend on legal incidence. Because there can be no
 28    doubt that AB-32 substantially interferes with federal detention operations, the Court
                                                                                         19cv2491
                                                -5-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1194 Page 6 of 11



   1   need not consider the legal incidence of AB-32 to hold that the statute is an
   2   unconstitutional direct regulation of the Federal Government.
   3         B.     The Legal Incidence of AB-32 Falls on Both GEO and the Federal
   4                Government.
   5         As explained above, the legal incidence test applicable to intergovernmental
   6   tax immunity cases has no bearing in the direct-regulation context. That said, even if
   7   the test were relevant, it would favor enjoining AB-32.
   8         To determine legal incidence in the tax immunity context, “the United States
   9   Supreme Court has instructed that [courts] are to conduct ‘a fair interpretation of
 10    the taxing statute as written and applied.’ ” Coeur D’Alene Tribe of Idaho, 384 F.3d
 11    at 681 (quoting Cal. State Bd. of Equalization v. Chemehuevi Indian Tribe, 474 U.S.
 12    9, 11 (1985) (per curiam)). In doing so, the Court must “ ‘ascertain [] the legal
 13    obligations imposed upon the concerned parties,’ and this inquiry ‘does not extend
 14    to divining the legislature’s “true” economic object.’ ” Id. (quoting Crow Tribe of
 15    Indians v. Montana, 650 F.2d 1104, 1111 (9th Cir. 1981)). That said, “the entire state
 16    taxation scheme and the context in which it operates as well as the express words of
 17    the taxing statute must be considered.” Cal. State Bd. of Equalization, 650 F.2d at
 18    1131; see also United States v. City of Detroit, 355 U.S. 466, 469 (1958) (“Of course
 19    in determining whether a tax is actually laid on the United States or its property this
 20    Court goes beyond the bare face of the taxing statute to consider all relevant
 21    circumstances.”).
 22          The text and structure of AB-32 make clear that any fair interpretation of the
 23    law places the legal incidence of the regulation on both GEO and the Federal
 24    Government. AB-32 defines a “[p]rivate detention facility” as “a detention facility
 25    that is operated by a private, nongovernmental, for-profit entity, and operating
 26    pursuant to a contract or agreement with a governmental entity.” Cal. Penal Code
 27    § 9500(b) (emphasis added). And apart from its exceptions, AB-32 states that “a
 28    person shall not operate a private detention facility within the state.” Id. § 9501. Read
                                                                                          19cv2491
                                                 -6-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1195 Page 7 of 11



   1   in conjunction with Section 9500(b), Section 9501 therefore prohibits any private
   2   person from operating a detention facility “pursuant to a contract or agreement with
   3   a governmental entity.”
   4         The plain language of AB-32 shows that the law operates only on those persons
   5   who act pursuant to a government contract and in doing so it necessarily regulates
   6   both contracting parties. Of course, it requires that GEO not operate its California
   7   ICE or USMS detention facilities. But it also regulates the Federal Government
   8   because the law itself defines its object of regulation by reference to contractual
   9   relationships with governmental entities and regulates the substance of the contracts
 10    so referenced. See United States v. California, No. 2:18-CV-721-WBS-DB, 2018 WL
 11    5780003, at *3–4 (E.D. Cal. Nov. 1, 2018) (holding that a state statute regulating
 12    purchaser of federal land necessarily also regulated the Federal Government
 13    directly). In this sense, AB-32 is entirely unlike taxing statutes that merely regulate
 14    federal contractors incidentally and do so without directly affecting the execution of
 15    the contractors’ work for the Federal Government. In other words, those laws held
 16    constitutional may have increased the Federal Government’s expenses, but they did
 17    not substantially alter the contractual relationship between the Federal Government
 18    and its contractors. As the Ninth Circuit made clear in Boeing, any legal incidence
 19    requirement beyond the taxation context is met where the state law in question
 20    “regulates not only the federal contractor but the effective terms of federal contract
 21    itself.” Boeing Co., 768 F.3d at 840. Where, as here, the State seeks to prohibit the
 22    performance of a federal contract, it necessarily regulates the Federal Government
 23    and “directly interferes with [its] functions.” Id.
 24          To the extent that the legal incidence test even applies beyond the context of
 25    State taxation, it only confirms that AB-32 violates intergovernmental immunity.
 26    ///
 27    ///
 28    ///
                                                                                           19cv2491
                                                  -7-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1196 Page 8 of 11



   1   II.   GEO’s ICE and USMS Detention Facilities Are Federal Instrumentalities
   2         for Purposes of Intergovernmental Immunity.
   3         The relevant question for purposes of determining whether AB-32 violates the
   4   direct-regulation prong of the intergovernmental-immunity doctrine is not whether
   5   GEO is a “federal instrumentality,” but simply whether AB-32 substantially
   6   interferes with federal operations. See ECF No. 15-1 at 20–25; ECF No. 30 at 1–6.
   7         Nevertheless, the understanding of “federal instrumentalities” expressed in the
   8   courts’ intergovernmental tax immunity cases covers GEO. Under those tax-related
   9   cases, immunity shields from taxation any “instrumentality so closely connected to
 10    the Government that the two cannot realistically be viewed as separate entities.”
 11    Baker, 485 U.S. at 523. Unfortunately, this standard does not admit of simple
 12    application. See Dep’t of Emp’t v. United States, 385 U.S. 355, 358–59 (1966)
 13    (“[T]here is no simple test for ascertaining whether an institution is so closely related
 14    to governmental activity as to become a tax-immune instrumentality”). That said, it
 15    is well established that a federal instrumentality’s employees need not be “employees
 16    of the United States,” nor must “government officials . . . direct its everyday affairs.”
 17    Id. at 360.
 18          At the very least, the case law indicates that an entity is likely an
 19    “instrumentalit[y] of the federal government” when it is “engaged in the performance
 20    of an important governmental function.” Fed. Land Bank of St. Paul v. Bismarck
 21    Lumber Co., 314 U.S. 95, 102 (1941); see also Lewis v. United States, 680 F.2d 1239,
 22    1242 (9th Cir. 1982); United States v. Michigan, 851 F.2d 803, 806 (6th Cir. 1988).
 23    GEO surely meets that requirement. Indeed, one could scarcely think of a more
 24    fundamental function of government than the detention of aliens and those convicted
 25    or accused of a crime. See Penn. Dep’t of Corrs. v. Yeskey, 524 U.S. 206, 209 (1998),
 26    overruled on other grounds, Thornburgh v. Abbott, 490 U.S. 401 (1989); Preiser v.
 27    Rodriguez, 411 U.S. 475, 491 (1973). Just as federal land banks are federal
 28    instrumentalities as “depositaries of public moneys,” Smith v. Kan. City Title & Tr.
                                                                                          19cv2491
                                                 -8-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1197 Page 9 of 11



   1   Co., 255 U.S. 180, 209 (1921), so too are detention-service providers federal
   2   instrumentalities as custodians of federal detainees.
   3          Beyond this standard, courts also consider whether the entity is “subject[] . . .
   4   to governmental supervision,” Dep’t of Emp’t, 385 U.S. at 359, or “extensive
   5   government regulation,” TI Fed. Credit Union v. DelBonis, 72 F.3d 921, 934 (1st Cir.
   6   1995); see also Michigan, 851 F.2d at 806. The Federal Government heavily
   7   regulates the operation of these facilities through the Federal Performance-Based
   8   Detention Standards. See U.S. Customs & Immigration Enf’t, Performance-Based
   9   National Detention Standards 2011, U.S. DEP’T OF HOMELAND SEC. (rev. Dec. 2016),
 10    https://bit.ly/3jZA6La. Federal regulation of these facilities is thus at least as
 11    extensive as that of other federal instrumentalities, such as the Red Cross, Dep’t of
 12    Emp’t, 385 U.S. at 359–60; federal land banks, Fed. Land Bank of St. Paul, 314 U.S.
 13    at 102; and federal credit unions, Michigan, 851 F.2d at 806.
 14           At bottom, while GEO does not maintain that status as a federal instrumentality
 15    is needed for AB-32 to violate intergovernmental immunity, should the Court find
 16    such analysis necessary, it favors holding AB-32 unconstitutional.
 17    III.   Intergovernmental Immunity Applies Regardless Whether a Federal
 18           Contractor’s Facility Is a Federal Installation.
 19           It is certainly “well settled that the activities of federal installations are
 20    shielded by the Supremacy Clause from direct state regulation unless Congress
 21    provides” otherwise. Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 180 (1988).
 22    But the law is entirely unclear—in fact, it is largely silent—regarding when a
 23    particular facility qualifies as a “federal installation.”
 24           Even if one adopts a rather narrow definition of “federal installation”—a
 25    facility performing federal functions on federal property—it is clear that the
 26    protection of intergovernmental immunity is not limited to such “federal
 27    installations.” It applies also to State regulation of contractor-owned facilities. See
 28    United States v. Town of Windsor, 765 F.2d 16, 18–20 (2d Cir. 1985) (invalidating a
                                                                                            19cv2491
                                                   -9-        ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1198 Page 10 of 11



   1   local building permit ordinance applied to facilities owned by federal contractors).
   2   Indeed, the Supreme Court and Ninth Circuit have regularly invalidated state laws
   3   even when applied to contractors carrying out federal operations on non-federal
   4   property. See Cal. Comm’n, 355 U.S. at 544; Paul v. United States, 371 U.S. 245,
   5   254–55 (1963); United States v. Ga. Pub. Serv. Comm’n, 371 U.S. 285, 292–93
   6   (1963); Boeing Co., 768 F.3d at 834, 840.
   7          Intergovernmental immunity applies where, as here, state regulation of a
   8   private facility or federal installation would substantially interfere with the
   9   performance of a federal activity. See Hancock, 426 U.S. at 181. Because AB-32
  10   meets that test, it is unconstitutional.
  11   IV.    Neither the Tucker Act nor the Contract Disputes Act Limits This Court’s
  12          Jurisdiction Over GEO’s Claim Under AB-32’s Temporary Safe Harbor.
  13          Neither the Contract Disputes Act nor the Tucker Act limits this Court’s
  14   jurisdiction to decide whether GEO’s contracts fall within AB-32’s temporary safe
  15   harbor for private detention facilities “operating pursuant to a valid contract with a
  16   governmental entity that was in effect before January 1, 2020.” Cal. Penal Code
  17   § 9505(a).
  18          The Tucker Act grants the United States Court of Federal Claims “jurisdiction
  19   to render judgment upon any claim against the United States . . . upon any express
  20   or implied contract with the United States.” 28 U.S.C. § 1491(a)(1) (emphasis added).
  21   GEO’s claim for a declaratory judgment against California plainly falls outside of
  22   the Tucker Act’s coverage. Moreover, the Tucker Act has “long been construed as
  23   authorizing only actions for money judgments,” Richardson v. Morris, 409 U.S. 464,
  24   465 (1973), and grants jurisdiction only “to award damages but not to
  25   grant injunctive or declaratory relief,” Lee v. Thornton, 420 U.S. 139, 140 (1975)
  26   (per curiam); see also Lake Mohave Boat Owners Ass’n v. Nat’l Park Serv., 78 F.3d
  27   1360, 1365 (9th Cir. 1995) (“[T]he Tucker Act does not provide equitable
  28   or declaratory relief except in very limited situations not present in this case.” (citing
                                                                                           19cv2491
                                                  - 10 -     ADDITIONAL BRIEF RE 07/16/20 HEARING
Case 3:19-cv-02491-JLS-WVG Document 49 Filed 08/04/20 PageID.1199 Page 11 of 11



   1   28 U.S.C. § 1491(a)(2) and (3)). GEO has never sought money damages against
   2   California (let alone against the United States) and the Court clearly has jurisdiction
   3   over its claim for declaratory relief. See 28 U.S.C. § 1367(a).
   4         The Contract Disputes Act (CDA) confers jurisdiction on the Court of Federal
   5   Claims and the Federal Circuit, see 41 U.S.C. § 7104(b)(1); id. § 7107(a)(1); see also
   6   28 U.S.C. § 1346(a)(2), only over “claim[s] by a contractor against the Federal
   7   Government relating to a contract,” id. § 7103(a)(1) (emphasis added), or “claim[s]
   8   by the Federal Government against a contractor relating to a contract,” id.
   9   § 7103(a)(3). Although GEO’s claim for declaratory relief based on AB-32’s
  10   temporary safe harbor may “relat[e] to” its contracts with ICE and USMS, it is
  11   certainly not “against the Federal Government”; it is against California. Indeed,
  12   courts have recognized that district courts have jurisdiction over a subcontractor’s
  13   suit against a prime contractor to a federal procurement contract because “the
  14   subcontractor’s dispute was not against the Government.” United Kingdom Ministry
  15   of Defence v. Trimble Navigation Ltd., 422 F.3d 165, 170–71 (4th Cir. 2005)
  16   (collecting cases). Likewise, GEO’s suit against California is not a dispute “against
  17   the Government.” The CDA is therefore inapplicable and this Court has jurisdiction
  18   to resolve GEO’s claim.
  19
       Dated: August 4, 2020
  20                                          By: /s/ Michael B. McClellan
  21   Charles J. Cooper,*                    Michael B. McClellan, CBN 241570
         DC Bar No. 248070                    NEWMEYER & DILLION LLP
  22   Michael W. Kirk,*                      895 Dove Street, Fifth Floor
         DC Bar No. 424648                    Newport Beach, CA 92660
  23   Steven J. Lindsay,*                    Telephone: (949) 854-7000
         VA Bar No. 92363                     Email: Michael.McClellan@ndlf.com
  24   COOPER & KIRK, PLLC
       1523 New Hampshire Avenue, NW          Michael W. Battin, CBN 183870
  25   Washington, DC 20036                   NAVIGATO & BATTIN, LLP
       Telephone: (202) 220-9600              755 West A Street, Suite 150
  26   Email: ccooper@cooperkirk.com          San Diego, CA 92101
       *Appearing Pro Hac Vice                Telephone: (619) 233-5365
  27                                          Email: mike@navbat.com
  28                       Attorneys for Plaintiff The GEO Group, Inc.
                                                                                         19cv2491
                                                - 11 -     ADDITIONAL BRIEF RE 07/16/20 HEARING
